Citation Nr: 1614674	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  13-20 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent disabling for cervical spine degenerative disc disease. 

2.  Entitlement to an initial rating in excess of 20 percent disabling for lumbar spine strain.

3.  Entitlement to an initial rating in excess of 10 percent disabling for right shoulder degenerative joint disease (DJD) with adhesive capsulitis.

4.  Entitlement to an initial rating in excess of 10 percent disabling for left shoulder DJD with adhesive capsulitis.

5.  Entitlement to an initial rating in excess of 10 percent for a right ankle sprain.

6.  Entitlement to an initial rating in excess of 10 percent for residuals of a left ankle traumatic injury.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to August 1992 and from October 1996 to January 2011.

This matter initially came before the Board from a March 2012 rating from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This claim was previously before the Board in April 2015, at which time it was remanded for additional development.  The agency of original jurisdiction (AOJ) has complied with the remand directives. 

In a December 2015 rating decision, the AOJ increased the Veteran's ratings for a lumbar spine disorder, a cervical spine disorder, and bilateral ankle disorders.  However, as the Veteran is presumed to be seeking the maximum ratings, the claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)(when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.





FINDINGS OF FACT

1.  The Veteran has forward flexion of the cervical spine to 20 degrees, without further limitation due to pain, weakness, or other functional loss. 

2.  The Veteran has forward flexion of the thoracolumbar spine to 50 degrees, without further limitation due to pain, weakness, or other functional loss. 

3.  The Veteran does not have ankylosis of the cervical or thoracolumbar spine.

4.  Symptoms of degenerative joint disease of the right shoulder have not more nearly approximated limitation of motion of the major arm to a point at shoulder level, without further limitation due to pain, weakness, or other functional loss.

5.  Symptoms of degenerative joint disease of the left shoulder have not more nearly approximated limitation of motion of the minor arm to a point at shoulder level, without further limitation due to pain, weakness, or other functional loss.

5.  The Veteran has moderate limitation of motion of the right ankle.

6.  The Veteran has moderate limitation of motion of the left ankle.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a cervical spine disorder are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for an evaluation in excess of 20 percent for lumbar spine strain are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).
3.  The criteria for a rating in excess of 10 percent for a right shoulder disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5201 (2015).

4.  The criteria for a rating in excess of 10 percent for a left shoulder disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5201 (2015).

5.  The criteria for a rating in excess of 10 percent for right ankle disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5271 (2015).

6.  The criteria for a rating in excess of 10 percent for right ankle disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. As the current claim arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection, there is disagreement only as to "downstream" questions. The claim has therefore been substantiated and there is no need to provide additional notice or address prejudice from absent notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Pursuant to the Board's April 2015 remand, the AOJ obtained VA examinations that evaluated the current severity of the appellant's lumbar spine, cervical spine, bilateral shoulder, and bilateral ankle disabilities.  The examinations are found to be adequate as they included a review of the record, a physical examination of the Veteran, and findings in accordance with the schedular criteria.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Hence, the Board finds that there has been substantial compliance with the prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Law and analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor. 38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern. Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Fenderson v. West, 12 Vet. App. 119 (1999). If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings. 38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations. The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned. This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss." Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Cervical and lumbar spine disorders

The Veteran's lumbar spine strain is currently rating at 20 percent disabling, effective February 1, 2011, the date of his discharge from service.  His cervical spine degenerative joint disease is rated at 20 percent disabling, effective February 1, 2011.  The Veteran contends that his disorders warrant higher ratings.

The Veteran's lumbar strain and cervical spine degenerative disc disease have been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 and 5242, respectively.  All disabilities of the spine are rated under the general rating formula for diseases and injuries of the spine. Under the general rating formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

50 and 100 percent ratings are warranted for unfavorable ankylosis of the thoracolumbar spine and the entire spine, respectively. Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.

Disabilities of the spine may also be rated under the formula for rating Intervertebral Disc Syndrome based on incapacitating episodes. Note 1 to the formula for rating Intervertebral Disc Syndrome defines incapacitating episodes as a period of acute signs and symptoms due to Intervertebral Disc Syndrome that require bed rest prescribed by a physician and treatment by a physician.

The Intervertebral Disc Syndrome Formula provides a 20 percent disability rating for Intervertebral Disc Syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for Intervertebral Disc Syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for Intervertebral Disc Syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.

The Veteran underwent a VA examination in October 2011. The examiner noted that the Veteran had a back disorder that has existed for 20 years.  The Veteran reported he can walk without limitation and does not experience falls due to this disorder.  He reported symptoms of stiffness, fatigue, spasms, decreased motion, and parasthesias.  He denied numbness.  Regarding additional symptoms, the Veteran stated that he has erectile dysfunction, bladder problems, and weakness of the leg.  The Veteran experiences constant, moderate, localized pain on a daily basis, exacerbated by stress and upon waking in the morning.  He denied any incapacitation over the prior 12 months and denied overall functional impairment.  

A physical examination of the cervical spine showed no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, loss of tone, atrophy of the limbs, or ankylosis.  His range of motion was flexion to 45 degrees, extension to 45 degrees, bilateral flexion to 45 degrees, and bilateral rotation to 80 degrees.  Repetitive range of motion was possible with no additional limitations.  The examiner noted that the Veteran was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

A physical examination of the thoracolumbar spine showed no evidence of radiating pain on movement or muscle spasm.  There was tenderness, but spinal contour was preserved with no guarding or weakness and muscle tone was normal.  There was negative straight leg raising bilateral, Lasegue's sign was negative and there was no atrophy of the limbs or ankylosis.  The Veteran's range of motion was flexion to 75 degrees, extension to 20 degrees, bilateral flexion to 20 degrees, and bilateral rotation to 20 degrees.  After repetitive range of motion testing, there was no additional limitation of function by pain, fatigue, weakness, lack of endurance, or incoordination.

X-ray reports showed mild degenerative disc disease at C6-7 and C5-6 and mild rightward convex mid to lower thoracic spinal curvature.  X-rays of the lumbar spine were within normal limits.  The examiner diagnosed degenerative arthritis of the cervical spine and lumbar spine chronic strain.  

In the March 2012 rating decision, the Veteran was granted service connection and assigned a noncompensable rating for his cervical spine disorder because there was no evidence of limitation of motion and a 10 percent rating for his lumbar spine strain due to limitation of motion.  

In a June 2014 treatment record, the Veteran denied low back pain. In a December 2014 pain assessment, the Veteran endorsed low back pain but did not report cervical pain.  Also in December 2014, the record showed that he had x-rays taken of his back but has not been "particularly plagued by back pain."  No pain was noted on palpation.  In June 2015, the Veteran denied low back pain.  

The Veteran was afforded a VA examination of the spine in November 2015.  He reported that he has pain and stiffness which cause functional impairment in that he cannot sit for extended periods without having to get up and walk around.  Range of motion testing of the thoracolumbar spine showed flexion to 60 degrees, extension to 20 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  Pain was noted to cause functional loss upon examination.  Upon repetitive use testing, the Veteran was additionally limited to 50 degrees of flexion.  No additional limitations were found.  The examiner also noted muscle spasm, but it did not result on abnormal gait or spinal contour.  An x-ray showed no compression fracture or disc space narrowing.  

Regarding the Veteran's cervical spine disorder, the Veteran reported pain, stiffness and more limited range of motion since the prior VA examination.  Range of motion testing showed flexion to 20 degrees, extension to 30 degrees, bilateral flexion to 45 degrees, right lateral rotation to 50 degrees and left lateral rotation to 40 degrees.  There were no additional limitations noted upon repetitive use testing.  The examiner also noted muscle spasm, but it did not result on abnormal gait or spinal contour.  No localized tenderness or guarding was noted.  An x-ray showed minimal degenerative narrowing C6-7 disc space and loss of the normal cervical lordosis likely reflecting muscular spasm.  

Regarding the entire spine, muscle strength testing, reflex examination of the lumbar spine, sensory examination, and straight leg raising testing were normal, with indications of hypoactivity upon reflex examination of the biceps, triceps, and brachioradialis.  Additionally, no radiculopathy or intervertebral disc syndrome (IVDS) requiring bed rest was noted.

Throughout the period on appeal, the evidence shows that the Veteran is entitled to 20 percent evaluations, and no higher, for his cervical spine and lumbar spine disorders.  Specifically, the Veteran's limitation of motion of his cervical spine is to 20 degrees of forward flexion and 60 degrees of forward flexion of the thoracolumbar spine.  There is no evidence of additional limitations or ankylosis, as is required for increased ratings.  

The Board acknowledges the evidence of record includes clinical findings of the Veteran's pain on movement and interference with sitting for extended periods of time; however, these symptoms are considered in the assigned 20 percent ratings.  The Veteran's service-connected degenerative disc disease of the cervical spine and lumbar spine strain, when viewed in conjunction with the medical evidence, preponderates against a finding of weakened movement, excess fatigability, or incoordination to the degree that would warrant evaluations in excess of 20 percent evaluations during the appeal period.  See Deluca, supra.  

The evidence also does not show that the Veteran's spine disorders caused incapacitating episodes requiring bed rest; therefore, a higher rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Bilateral shoulder disorders

The Veteran's bilateral shoulder disorders are rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5003.  The Veteran contends he is entitled to higher ratings.  

Under Diagnostic Code 5201, limitation of motion of the major arm to the shoulder level warrants a 20 percent rating, limitation to midway between the side and shoulder warrants a 30 percent rating, and limitation to 25 degrees from the side warrants a 40 percent rating. 

Degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003, is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003. 

At the October 2011 VA examination, the Veteran reported weakness, stiffness, lack of endurance, pain, and limited flexibility.  He denied swelling, heat, redness, giving way, locking, fatigability, deformity, tenderness, drainage, effusion, subluxations, and dislocation.  He stated that he experiences flare-ups two to three times per day.  The Veteran denied overall functional impairment from his bilateral shoulder disorders.  

Upon physical examination, the examiner noted that the Veteran is right handed. Hence, his right shoulder disorder affects his major arm. The Veteran's bilateral shoulders showed tenderness, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding, malalignment, drainage, or subluxation.  There was also no ankylosis.  Range of motion findings were flexion and abduction to 100 degrees bilateral and external and internal rotation to 75 degrees, bilaterally.  Repetitive motion was possible with no additional limitations due to pain, fatigue, weakness, lack of endurance, or incoordination.  X-rays of the bilateral shoulders showed mild degenerative joint disease of the bilateral acromioclavicular joints.  

The examiner diagnosed bilateral shoulder degenerative joint disease with adhesive encapsulates with subjective factors of pain and objective factors of arthritic changes upon x-ray and decreased range of motion.  

In a December 2014 pain assessment, the Veteran denied shoulder pain.  

At the November 2015 VA examination, the Veteran reported bilateral shoulder pain, decreased mobility, and stiffness in the morning.  He stated that the pain causes functional impairment but he "forces himself 'to do what [he] needs to do.'"
Upon physical examiner, range of motion testing showed flexion and abduction of the right shoulder was limited to 150 degrees and flexion and abduction of the left shoulder was limited to 120 degrees.  External and internal rotation was limited to 90 degrees of the right shoulder and 80 degrees of the left shoulder.  Upon repetitive use testing, the Veteran was further limited to 120 degrees of abduction and 80 degrees of external rotation on the right.  There was no evidence of pain with weight bearing or localized tenderness or pain on palpation.  Muscle strength testing was normal bilaterally but a lift-off subscapularis test showed weakness on the right shoulder.  There was no instability or dislocation bilaterally and no impairment of the clavicle, scapula, or AC joint bilaterally.  There was also no loss of head, nonunion, fibrous union, or malunion of the humerus.  X-rays showed mild to moderate bilateral AC joint degenerative changes.  Functionally, the examiner opined that the Veteran can perform physical labor that precludes reaching, pushing, pulling, operation of heavy equipment, or heavy lifting.  

After careful consideration of the evidence, the Board finds that the Veteran is not entitled to bilateral ratings higher than 10 percent under Diagnostic Code 5201-5003 because the evidence reflects his bilateral shoulder symptoms have not more nearly approximated a limitation of motion to the shoulder level, to include consideration of whether there was additional functional limitation during flare-ups. 

The evidence also reflects that there was no ankylosis of scapulohumeral articulation, impairment of the humerus, or impairment of the clavicle or scapula warranting a higher rating under Diagnostic Codes 5200, 5202, or 5203. For the foregoing reasons, entitlement to ratings higher than 10 percent is not warranted for bilateral degenerative joint disease of the shoulders. These ratings contemplate painful limitation of motion that is not shown to be to a compensable degree under applicable codes.

Bilateral ankle disorders

The Veteran's bilateral ankle disorder are assigned 10 percent evaluations under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271, for limited motion of the ankle. That evaluation contemplates moderate limitation of motion; a maximum 20 percent rating is assigned for marked limitation of motion.

Normal range of motion for the ankle joint is defined as dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees. See 38 C.F.R. § 4.71a, Plate II. The terms "moderate" and "marked" are not expressly defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

At the October 2011 VA examination, the Veteran reported weakness, stiffness, swelling, heat, redness, lack of endurance, tenderness, and pain.  He denied giving way, locking, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  He stated that he experienced flare-ups two to three times daily, lasting 10 to 15 minutes.   He reported difficulty with standing and walking.  

A physical examination showed tenderness with no evidence of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding, malalignment, drainage, or subluxation.  There was also no evidence of deformity or ankylosis.  The range of motion findings were within normal limits, with dorsiflexion to 20 degrees bilaterally, and plantar flexion to 45 degrees bilaterally.  The ankles were not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  An x-ray of the right ankle was within normal limits with no indication of a malunion to the os calcis or malunion of the astragalus.  The left ankle x-ray showed chronic appearing well-corticate ossification adjacent the top of the medial malleolus with no indication of a malunion to the os calcis or malunion of the astragalus.  

The examiner made no diagnosis of a disorder of the right ankle as there was no pathology to render a diagnosis.  Regarding the left ankle, the examiner diagnosed status post traumatic injury left ankle with subjective factor of pain and objective evidence of x-ray showing bone ossification consistent with prior trauma.  

In a June 2015 treatment record, the Veteran reported left ankle pain and swelling.  An x-ray showed 0.6 cm ossicular fragmentation of the left medial malleolus and tiny Achilles tendinous enthesophyte. 

At the November 2015 VA examination, the Veteran reported ankle pain, more severe on the left than the right.  He stated that he uses nearby furniture for stability when he gets up from sitting or lying positions.  

A physical examination showed range of motion of dorsiflexion to 10 degrees in the right and 20 degrees in the left and plantar flexion to 30 degrees on the right and 20 degrees on the left.  There was no pain noted upon examination, but the limited range of motion impaired gait and standing.  There was also no objective evidence of localized tenderness or pain on palpation of the joint and no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing without additional loss of function or range of motion.  Muscle strength testing was normal and no atrophy was noted.  The Veteran did not have ankylosis of the bilateral ankles and stability testing was negative.   There was also no evidence of shin splints, stress fractures, Achilles tendonitis, os calcis, astrangus, or astragalectomy.  X-rays of the right ankle showed no degenerative changes and x-ray of the left ankle showed chronic moderate partial avulsive tear of the left deltoid ligament.  Regarding functional impact, the examiner opined the Veteran can perform physical labor that precludes prolonged standing or walking or climbing.   

The Board finds that increased evaluations are not warranted. Based on limitation of motion, under the existing rating criteria, the Veteran has not demonstrated "marked" limitation that would correspond to a higher 20 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The most pronounced range of motion findings, from the November 2015 VA examination, indicates right ankle dorsiflexion to 10 degrees, and plantar flexion to 30 degrees and 20 degrees of both dorsiflexion and plantar flexion on the left.  There was no further diminution on repetitive use due to pain, weakness, instability, or other functional loss. See Deluca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.45, 4.59. With regard to both measured planes of motion therefore, the Veteran retained at least half of full range of motion. Considering other functional loss likewise does not provide for an increase: although the Veteran reported pain, there was no fatigue, weakness, lack of endurance, incoordination, edema, effusion, instability, tenderness, heat or guarding of movement. There was also no reduced strength shown. Overall, the Board finds that the Veteran's functional loss is properly reflected in 10 percent evaluations. 

The Board has considered other potentially applicable diagnostic codes. See Schafrath, supra.  However, the evidence of record indicates that there is no ankyloses of the ankles or subastragalar or tarsal joint, malunion of the os calcis or astragalus, astragalectomy, or impairment of the fibula or tibia with ankle disabilities. 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270, 5272-74. Accordingly, increased evaluations under alternative diagnostic codes are not warranted.

Additional considerations

The Board has considered the Veteran's lay statements regarding his bilateral shoulder, ankle, cervical spine and lumbar spine disorders.  The Board has considered the Veteran's reported history of symptomatology related to his service-connected disabilities. He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses. Layno v. Brown, 6 Vet. App. 465, 470 (1994). The Board finds, however, that the most probative evidence concerning the nature and severity of his disorders is provided by the VA examination reports because the examiners were using their professional expertise to offer the medical findings presented, and the Veteran lacks that degree of specialized knowledge and training.  Therefore, the objective findings of the VA examiners are more probative regarding the application of the Schedule to the Veteran's disabilities.  

The Board has considered the possibility of additional staged ratings, and finds that the currently assigned evaluations for the entire period on appeal. Accordingly, additional staged ratings are inapplicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Hart, supra.  Consequently, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Finally, since the rating criteria for his orthopedic disabilities reasonably describe the Veteran's disability level and symptomatology, his disability picture is contemplated by the Rating Schedule. The assigned schedular evaluations are adequate, and no referral for extraschedular consideration is required. See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The evidence fails to show anything unique or unusual about the Veteran's disorders that would render the schedular criteria inadequate. There are no additional symptoms due to the disorder that are not addressed by the Rating Schedule. To the extent that the disorder interferes with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria. 38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996) (Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.) 

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.




	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating in excess of 20 percent disabling for cervical spine degenerative disc disease is denied. 

An initial rating in excess of 20 percent disabling for lumbar spine strain is denied.

An initial rating in excess of 10 percent disabling for right shoulder degenerative joint disease (DJD) with adhesive capsulitis is denied.

An initial rating in excess of 10 percent disabling for left shoulder DJD with adhesive capsulitis is denied.

An initial rating in excess of 10 percent disabling for a right ankle sprain is denied.

An initial rating in excess of 10 percent disabling for residuals of a left ankle traumatic injury is denied.


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


